Title: Proclamation to the Southern Indians, 29 August 1789
From: Washington, George
To: Southern Indians


I George Washington President of the United States of America, To all who shall see these presents, Greeting:
Know Ye that to the end that Peace and Amity may be restored and established between the United States and the Creeks and all other Nations of Indians situated within the limits of the said States to the southward of the river Ohio on principles of mutual Justice and Convenience, I have by and with the Advice and consent of the Senate appointed and Constituted, And I do appoint and constitute by these Presents. The Honorable Benjamin Lincoln late Major General in the Armies of the United States, The Honorable Cyrus Griffin late Principal Judge of the Court of Appeals of the United States, and late President of Congress, And David Humphreys Esquire late Colonel in the Army of the United States and late Secretary to the Legation for concluding Treaties of Peace and Amity with Foreign Nations, Commissioners for that purpose And I do give unto them or any two of them full power and authority to treat of, renew conclude and sign with such persons as by the said Nations respectively shall appear to them to be fully authorized thereto, a Treaty or Treaties of Peace and Amity. And I do hereby Promise that with the advice and consent of the Senate I will ratify the said Treaties, and cause every article in them respectively to be punctually observed on the part of the United States. Given under my hand and Seal at the City of New York this 29th day of August 1789

Geo. Washington

